Case 18-10421-MBK            Doc 48      Filed 07/03/19 Entered 07/03/19 10:16:54                Desc Main
                                         Document     Page 1 of 5


Jonathan Schwalb, Esq.
Friedman Vartolo LLP
85 Broad Street, Suite 501
New York, New York 10004
Attorney for SN Servicing Corporation as servicer for
U.S. Bank Trust National Association, as Trustee for the Tiki Series III Trust
P: (212) 471-5100
Bankruptcy@FriedmanVartolo.com

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
----------------------------------------------------------------X
                                                                    :CASE NO.: 18-10421
                                                                    :
                                                                    :CHAPTER: 13
                                                                    :
                                                                    :HON. JUDGE.:
  IN RE:
                                                                    :Michael B. Kaplan
  Jennifer Legore                                                   :
                                                                      HEARING DATE:
                                                                    :
                                                                      July 24, 2019 at 10:00am
                                                                    :
                                                                    :
                                                                    :
  Debtor

  ------------------------------------------------------------X

             NOTICE OF OBJECTION TO CONFIRMATION OF MODIFIED PLAN

        PLEASE TAKE NOTICE that SN Servicing Corporation as servicer for U.S. Bank

Trust National Association, as Trustee for the Tiki Series III Trust (“Secured Creditor”), the

holder of a mortgage on real property of the debtor(s) located at 3 Ronit Drive, Trenton, NJ

08628, by and through its undersigned attorneys, hereby objects to the confirmation of the

modified Chapter 13 Plan on grounds including:


    1. Debtor(s) plan fails to provide for the claim of Secured Creditor. The objecting creditor is
       due arrears of approximately $91,799.89 with a total claim amount of $445,951.38,
       which is set forth in Proof of Claim (5-1) filed on March 20, 2018.
Case 18-10421-MBK        Doc 48     Filed 07/03/19 Entered 07/03/19 10:16:54              Desc Main
                                    Document     Page 2 of 5


   2. Debtor(s) plan as proposed appears to contemplate that there will be no cure for the
      prepetition arrears of Secured Creditor unless or until the property is sold. Moreover, the
      debtor(s) are obligated to cure the arrears due to the objecting creditor within a
      reasonable time pursuant to 11 U.S.C § 1322 (b)(5). Accordingly, in the event that the
      ongoing sale efforts are not successful, the plan fails to satisfy the confirmation
      requirements of 11 U.S.C. § 1325(a)(1).

   3. Secured Creditor objects to the value as indicated in Debtor’s petition. Secured Creditor
      requests additional time to obtain a valuation of the property.

   4. Debtor(s) seeks to modify the rights of Secured Creditor, which is the holder of a claim
      secured only by a security interest in real property that is not the principal residence of
      the debtor(s). If there is no equity in the property, any potential sale will likely be a short
      sale, to which Secured Creditor must approve.

   5. Secured Creditor does not necessarily object to the proposed four (4) month time period
      for the Debtor to be able to sell the property as the proposed plan indicates, rather
      Secured Creditor objects to confirmation unless a consent order is entered giving stay
      relief should the property not be sold within that time frame. Additionally, Secured
      Creditor requests payments to be made pending the sale. Furthermore, Debtor’s proposed
      plan fails to provide any supporting information or documentation regarding the sale,
      retaining a broker, listing agreement etc. If there is in fact equity in the property, Secured
      Creditor objects to any order unless the loan is paid in full based off a payoff provided at
      closing.

   6. Debtor(s) proposed plan fails to comply with the requirements of the Bankruptcy Code
      and is not proposed in good faith.

   7. Debtor(s) proposed plan does not provide that Secured Creditor retain its lien.

   8. Debtor(s) proposed plan is not feasible.

   9. Debtor(s) proposed plan fails to comply with other applicable provisions of Title 11.


      In the event any portion of the claim is deemed to be an unsecured claim as defined by
   the Code, objection is hereby made pursuant to 11 U.S.C § 1325(a)(4) and 1325(b), et seq.
   unless the plan provides for full payment of the claim.




                                                              FRIEDMAN VARTOLO LLP
                                                              85 Broad Street Suite 501
Case 18-10421-MBK      Doc 48   Filed 07/03/19 Entered 07/03/19 10:16:54      Desc Main
                                Document     Page 3 of 5


                                                    New York, New York 10004
                                                    Attorneys for Secured Creditor,


                                                   By: /s/ Jonathan Schwalb
                                                   Jonathan Schwalb, Esq.

      Date: July 3, 2019
Case 18-10421-MBK               Doc 48     Filed 07/03/19 Entered 07/03/19 10:16:54      Desc Main
                                           Document     Page 4 of 5


     UNITED STATES BANKRUPTCY COURT
     DISTRICT OF NEW JERSEY

     Caption in Compliance with D.N.J. LBR 9004-1(b)

     Jonathan Schwalb, Esq.
     Friedman Vartolo LLP
     85 Broad Street, Suite 501
     New York, New York 10004
     P: (212) 471-5100
     Attorneys for SN Servicing Corporation as           Case No.:                 18-10421
                                                                             ____________________
     Servicer for U.S. Bank Trust National
     Association, as Trustee of the Tiki Series III      Chapter:                     13
                                                                             ____________________
     Trust

     In Re:                                              Adv. No.:           ____________________
     Jennifer Legore                                     Hearing Date:     July 24, 2019 at 10:00 AM
                                                                             ____________________

                                                         +RQJudge:           Michael B. Kaplan
                                                                             ____________________




                                     CERTIFICATION OF SERVICE

1. I, ____________________________
       Theodore Weber              :

           ‫ ܆‬represent ______________________________ in the this matter.

                                             Jonathan Schwalb, Esq.
           ‫ ܆‬am the secretary/paralegal for ___________________________, who represents
           ______________________________
           SN Servicing Corporation       in the this matter.

           ‫ ܆‬am the ______________________ in the this case and am representing myself.



2.         On _____________________________
                       July 3, 2019        , I sent a copy of the following pleadings and/or documents
           to the parties listed in the chart below.
              - Notice of Objection to Confirmation of Modified Plan



3.         I certify under penalty of perjury that the above documents were sent using the mode of service
           indicated.

Date:      _______________________
           July 3, 2019                                  /s/ Theodore Weber
                                                         __________________________________
                                                         Signature
Case 18-10421-MBK      Doc 48      Filed 07/03/19 Entered 07/03/19 10:16:54         Desc Main
                                   Document     Page 5 of 5




 Name and Address of Party Served          Relationship of               Mode of Service
                                          Party to the Case
Jennifer Legore                                               ‫ ܆‬Hand-delivered
3 Ronit Drive
                                        Debtor(s)             ‫ ܆‬Regular mail
Ewing, NJ 08628
                                                              ‫ ܆‬Certified mail/RR
                                                              ‫ ܆‬E-mail
                                                              ‫ ܆‬Notice of Electronic Filing (NEF)
                                                              ‫ ܆‬Other _____________________
                                                                (as authorized by the court *)

Candyce Ilene Smith-Sklar                                     ‫ ܆‬Hand-delivered
Law Offices of Sklar Smith-Sklar
1901 North Olden Avenue                Debtor(s) Attorney     ‫ ܆‬Regular mail
Ewing Prosfessional Park                                      ‫ ܆‬Certified mail/RR
Suite 22
Ewing, NJ 08618                                               ‫ ܆‬E-mail
                                                              ‫ ܆‬Notice of Electronic Filing (NEF)
                                                              ‫ ܆‬Other _____________________
                                                                (as authorized by the court *)

Albert Russo                                                  ‫ ܆‬Hand-delivered
Standing Chapter 13 Trustee
CN 4853                                Trustee                ‫ ܆‬Regular mail
Trenton, NJ 08650-4853                                        ‫ ܆‬Certified mail/RR
                                                              ‫ ܆‬E-mail
                                                              ‫ ܆‬Notice of Electronic Filing (NEF)
                                                              ‫ ܆‬Other _____________________
                                                                (as authorized by the court *)

U.S. Trustee                                                  ‫ ܆‬Hand-delivered
US Dept of Justice
Office of the US Trustee               U.S. Trustee           ‫ ܆‬Regular mail
One Newark Center Ste 2100                                    ‫ ܆‬Certified mail/RR
Newark, NJ 07102
                                                              ‫ ܆‬E-mail
                                                              ‫ ܆‬Notice of Electronic Filing (NEF)
                                                              ‫ ܆‬Other _____________________
                                                                (as authorized by the court *)



                                              2
